Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 8, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144979                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
                                                                                                                      Justices
            Plaintiff-Appellant,
  v                                                                 SC: 144979
                                                                    COA: 302293
                                                                    Jackson CC: 09-005862-FC
  DEVON DECARLOS GLENN, JR.,
             Defendant-Appellee.
  _________________________________________/

        On order of the Court, the application for leave to appeal the February 28, 2012
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address whether the trial court erroneously assessed 50 points for offense variable 7
  (OV 7), MCL 777.37(1)(a), for committing assaultive acts beyond those necessary to
  commit the offense.

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 8, 2012                        _________________________________________
           p0605                                                               Clerk